DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 6/8/2021 has been entered and claims 1-14 are cancelled, thus claims 15-29 are currently pending in this application. 
                                 Allowable Subject Matter
Claims 15-29 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a method of producing an optoelectronic semiconductor component comprising “applying at least one sealing structure to at least one of the electrical conductor structures so that the sealing structure completely surrounds at least one contact area when viewed from the top” in combination with “producing a mold body directly at the at least one semiconductor chip and directly at the at least one sealing structure by injection casting or injection molding” and “the contact area comprises at least two of the electrical contact surfaces that are configured for external electrical contacting of the finished semiconductor component” as recited in claim 15; and  	a method of producing an optoelectronic semiconductor component comprising “applying at least one sealing structure to at least one of the electrical conductor structures so that the sealing structure completely surrounds at least one contact area when viewed from the top” in combination with “producing a mold body directly at the at least one semiconductor chip and directly at the at least one sealing structure by transfer molding or injection molding” and wherein “the contact area is configured for external electrical contacting of the finished semiconductor component” as recited in claim 29. 	Claims 16-28 are also allowed for further limiting and depending upon allowed claim 15.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892